 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9546 Page 1 of 16




 1
     ETHAN P. DAVIS                              Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, D.C. 20044                      P.O. Box 87131
     Telephone: (202) 532-4824                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9547 Page 2 of 16




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on

13 August 19, 2020, in anticipation of the status conference scheduled at 11:30 am on
14
     August 21, 2020. The parties submit this joint status report in accordance with the
15
16 Court’s instruction.
17 ///
18
19 ///
20
21 ///
22
23
24
25
26
27
28

                                                1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9548 Page 3 of 16




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                   DESCRIPTION                        NUMBER
                PROCESS
 5       Election Forms 1            Total number of executed          440 (258 Parents/182
                                     election forms received                Children)2
 6                                   by the Government
                                        • Number who elect             278 (155 Parents/123
 7                                          to receive                       Children)
                                            settlement
 8                                          procedures
                                        • Number who                    162 (103 Parents/59
 9                                          waive settlement                 Children)3
                                            procedures
10       Interviews                  Total number of class                       1664
11                                   members who received
                                     interviews
12                                      • Parents who                             87
                                            received
13                                          interviews
                                        • Children who                            79
14                                          received
                                            interviews
15       Decisions                   Total number of CFI/RFI                      69 5
                                     decisions issued for
16                                   parents by USCIS
17   1
     The number of election forms reported here is the number received by the Government as of
18 August   13, 2020.
   2
     The number of children’s election forms is lower than the number of parent election forms
19 because in many instances a parent electing settlement procedures submitted an election form on
   his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
20 entire family, but no separate form was submitted on behalf of the child.
     3
21     The number of children’s waivers is lower because some parents have submitted waivers only
     for themselves and some parents who have waived reunification also waived settlement procedures
22   and have therefore not provided a form for the child.
     4
       Some individuals could not be interviewed because of rare languages; these individuals were
23   placed in Section 240 proceedings. This number includes credible fear and reasonable fear
     interviews, as well as affirmative asylum interviews.
24   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations
25   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
     individuals who were referred to 240 proceedings without interview because of a rare language.
26   This number excludes 12 cases where a parent already had an NTA from ICE or was already
     ordered removed by an IJ (which are included in the interview totals).
27
28

                                                   2                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9549 Page 4 of 16



                                            • Number of parents                     68 6
 1                                             determined to
                                               establish CF or RF
 2                                             upon review by
                                               USCIS
 3                                          • Number of parents                      1
                                               whose CF or RF
 4                                             finding remains
                                               negative upon
 5                                             review by USCIS
                                        Total number of CFI                         73 7
 6                                      decisions issued for
                                        children by USCIS
 7                                          • Number of                             73 8
                                               children
 8                                             determined to
                                               establish CF by
 9                                             USCIS
                                            • Number of                              0
10                                             children
                                               determined not to
11                                             establish CF by
                                               USCIS
12                                      Total number of                              20
                                        affirmative asylum
13                                      decisions by USCIS
                                            • Number of parents                      2
14                                             granted asylum by
                                               USCIS
15                                          • Number of parents                      5
16                                             referred to
                                               immigration court
17                                          • Number of                              39
                                               children granted
18                                             asylum by USCIS
                                            • Number of                              10
19                                             children
                                               referred/returned
20
     6
         This number includes parents who received positive CF/RF determinations upon reconsideration,
21 parents who received a Notice to Appear based on their child’s positive CF determination, and
   parents who were placed in Section 240 proceedings due to a rare language.
22 7
       This number is the aggregate of the number of children who received a positive CF determination,
23   the number of children who received a negative CF determination, and children who were referred
     to 240 proceedings without interview because of a rare language.
24   8
       This number includes children who received a positive CF determination, children who received
     a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
25   were placed in Section 240 proceedings due to a rare language.
     9
26      This number includes children granted asylum as a dependent on their parent’s asylum
     application.
27
28

                                                      3                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9550 Page 5 of 16



                                               to immigration
 1                                             court
 2    Removals                          Number of class              103 Parents10
                                        members who have been
 3                                      returned to their country
                                        of origin as a result of
 4                                      waiving the settlement
                                        procedures
 5
 6         B. Expanded Class Members
 7             On April 25, 2019, the Court approved Defendants’ Plan for identifying
 8
     members of the expanded class. In advance of the Court’s October 25, 2019
 9
10 deadline, Defendants completed the process of identifying members of the expanded
11 class and produced spreadsheets identifying those individuals to Plaintiffs’ counsel.
12
   On November 6, 2019, the Steering Committee notified Defendants that in the 11
13
14 batches there were 149 individuals who had been identified by the government as
15 being both children of potential expanded class members and “exclusions.” On
16
   December 13, 2019, Defendants provided Plaintiffs with their completed review and
17
18 reconciliation of the 149 individuals with inconsistent labels.
19
               On February 7, 2020, Defendants reached out to Plaintiffs to request that
20
     Plaintiffs provide Defendants with an update regarding their efforts to locate and
21
22 reunify members of the expanded class. Following multiple meet and confer
23
     discussions, on July 5, 2020, Plaintiffs provided Defendants with an updated
24
     spreadsheet containing information regarding members of the expanded class, and
25
26
     10
27        This number is as of August 8, 2020.

28

                                                    4                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9551 Page 6 of 16




     identifying members of that class who Plaintiffs currently believe might require
 1
 2 further action by Defendants. Defendants reviewed the information provided and
 3
     asked Plaintiffs some follow-up questions, to which Plaintiffs responded on August
 4
 5 6, 2020. Defendants are considering Plaintiffs’ responses, and propose that the
 6 parties should meet and confer again in the near future to determine whether any
 7
     outstanding issues can be resolved, or whether intervention of the Court will be
 8
 9 required.
10      C. Government Processes, Procedures, and Tracking, for Separations Since
11         June 26, 2018.

12         Data Requested by Plaintiffs. Defendants continue to provide Plaintiffs
13
     updated reports containing information regarding parents and children separated
14
15 since the Court’s June 26, 2018 Order on a monthly basis.
16         Processes and Procedures.
17
           In the May 27, 2020 Joint Status Report, Defendants provided the court with
18
19 updated reporting regarding the various steps it has taken to implement Paragraph 5
20 of the preliminary injunction, ECF No. 83 at 24, ¶ 5, and improve the processes and
21
   procedures for information sharing between the agencies related to family
22
23 separations. Following the July 10, 2020 status conference, the Court ordered that
24 “Defendants shall provide a declaration from the Assistant Commissioner of OIT or
25
   other appropriate designee setting out the status of the development of the UIP and
26
27 estimated completion date. The declarant should also address the Court’s concerns
28

                                             5                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9552 Page 7 of 16




     about how the UIP will enable parents in criminal custody access to their children’s
 1
 2 location information and how the UIP will assist in reunification efforts when a
 3
     parent is transferred from criminal custody to immigration custody.” ECF No. 543
 4
 5 at 2. In accordance with the Court’s order, Defendants provide the attached
 6 declaration. Defendants also direct the Court to their prior submissions regarding the
 7
     tear sheet and processes by which separated parents are given information that will
 8
 9 allow them to locate and communicate with their children.
10      D. Implementation of DNA Testing
11
           In its January 13, 2020 order, this Court ordered that Defendants “must
12
13 conduct DNA testing before separating an adult from a child based on parentage
14 concerns.” Order at 11-12. The Court further stated that “[s]ubjective concerns about
15
     parentage—or inability to validate documentation—are an insufficient basis for
16
17 separation when those concerns can be definitively addressed through use of readily
18 accessible, inexpensive and accurate scientific testing.” Id. at 12. In reaching this
19
   decision, the Court relied on the “relatively few” number of separations based on
20
21 “unverified familial relationship,” the existence of the Rapid DNA pilot program at
22 certain locations along the southwest border, and the assumption that “if testing is
23
   not available at a particular facility, Defendants can transfer the family to a facility
24
25 where that testing is available, or take swabs from the parent and child and send the
26 swabs for testing, as they did with Ms. L. and her daughter.” Id. at 11.
27
28

                                               6                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9553 Page 8 of 16




           In the March 4, 2020 JSR, Defendants provided information regarding their
 1
 2 efforts to comply with this provision of the Court’s order. The Court directed the
 3
     parties to meet and confer on this issue, and the parties have met and conferred by
 4
 5 telephone regarding this issue multiple times. In the latest call, Defendants reported
 6 to Plaintiffs that they have resolved the issues identified in their March 4, 2020
 7
     submission, and now believe that they will be able to fully implement the Court’s
 8
 9 order with regard to DNA testing. The parties agreed that this resolves this issue.
10 Plaintiffs agreed that if they had any additional follow up questions they would
11
     provide those questions to Defendants’ counsel by email. To date, no such questions
12
13 have been shared and Defendants therefore believe this issue to have been resolved.
14
     II.   MS. L. PLAINTIFFS’ POSITION
15
       A. Steering Committee Outreach to Sponsors and Parents of Children of
16        Expanded Class Members
17
18         The government has provided eleven lists identifying 1,556 children of

19 potential expanded class members. Plaintiffs have focused on reaching children
20 whose membership in the class is not contested, and for whom the government has
                                                                               11
21 provided at least one phone number for a sponsor or for the child’s parent.
22
23         11
            The eleven lists identify a total of 1,556 unique children, 1,134 of which
24 have been confirmed by the government as being children of potential expanded
   class members. For 104 of these 1,134 children of potential class members, the
25 government has not provided a phone number. Parents of the 422 children who
   have not been identified by the government as potential expanded class members
26 have been categorized as “exclusions”. The Steering Committee also intends to
   reach individuals the government has categorized as excluded from the class, and
27 Plaintiffs reserve the right to contest those exclusions.
28

                                              7                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9554 Page 9 of 16




 1         As of August 19, the Steering Committee has attempted to reach the families
 2 of all of these 1,030 children, and has successfully reached the parents (or their
 3 attorneys) of 438 children, an increase of two children since the last status report.
 4         As a result, 592 children remain for whom the Steering Committee has not
 5 yet reached the separated parent, approximately two-thirds (69%) of whom are
 6 believed on the basis of the last information available from the government, to be
 7 in their respective countries of origin. Of these 592, the Steering Committee
 8 believes, on the basis of its unsuccessful attempts to reach the family
 9 telephonically, that parents of 517 will not be reached using the telephone numbers
10 provided by the government. For these families, the Steering Committee has
11 commenced or intends to commence additional efforts to locate the separated
12 parent, as discussed below.
13         As reported in the last Joint Status Report, the Steering Committee’s
14 additional efforts to locate separated parents have been hampered since March of
15 this year due to COVID-19.
16         The Steering Committee has conducted and continues to conduct further
17 outreach to families who have tentatively indicated that they are not satisfied with
18 the current separation from their child and who may want their child returned to
19 their country of origin. Following discussions with these parents, the Steering
20 Committee has yet to identify any families that definitively seek to have their child
21 returned to their respective countries of origin. Our outreach to these families
22 continues and we will advise the government if and when any cases arisen in
23 which a parent seeks to have their child returned, prior to bringing any such cases
24 requiring further assistance to the attention of the Court. As noted above, the
25 Steering Committee has experienced delays and anticipates further delays in being
26 able to obtain and provide this information to the government as a result of the
27 outbreak of the novel coronavirus and its continued spread across the United States
28

                                              8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9555 Page 10 of 16




 1 and various Central American countries, but will continue to keep the government
 2 and the Court informed of its progress.
 3     B. Steering Committee Progress Contacting “Unreachable” Parents
 4
           As noted in previous Joint Status Reports, the Steering Committee has
 5
     commenced extensive efforts to locate the “unreachable” parents in their respective
 6
     countries of origin, a group now comprised of the parents of 517 children. Over the
 7
     last several months, the Steering Committee has continued its additional outreach
 8
     initiatives in an attempt to reach these parents.
 9
           First, as previously reported, the Steering Committee has engaged in time-
10
     consuming and arduous on-the-ground searches for parents in their respective
11
     countries of origin. As noted above, physical on-the-ground searches are currently
12
     suspended as a result of the outbreak of the novel coronavirus, in order to protect
13
     the health of personnel working with the Steering Committee, and to prevent the
14
     spread of COVID-19 into vulnerable communities, and due to the uncertain
15
     timeline of the progression of COVID-19 and governmental responses aimed at
16
     curbing the spread of the disease, such searches will continue to be suspended until
17
     safe conditions are restored. Prior to the suspension of these searches, defenders
18
     with Justice in Motion had commenced on-the-ground efforts to locate the
19
     “unreachable” parents of 281 children, and had successfully located the parents of
20
     135 of those children. During this time, the Steering Committee has used contact
21
     information obtained by Justice in Motion’s defenders to communicate with, and
22
     ascertain the reunification preferences of, parents who had formerly been
23
     designated as “unreachable”. The Steering Committee has also used this time to
24
     plan future searches for families within the Ms. L. class to ensure that Justice in
25
     Motion’s defenders are able to commence such searches promptly upon the
26
     restoration of safe searching conditions, and since the last status conference has
27
28

                                                9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9556 Page 11 of 16




 1 assigned all remaining “unreachable” parents to Justice in Motion’s defenders in
 2 parents’ respective countries of origin in order to continue “virtual” (i.e.,
 3 telephonic) searches and in preparation for physical on-the-ground searches once
 4 they are safe to resume.
 5         Also as previously reported, the Steering Committee has established toll-free
 6 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
 7 Salvador to receive inbound phone calls from potential members of the expanded
 8 class. The Steering Committee has distributed this number both by email and U.S.
 9 Mail to a number of non-governmental organizations and other community
10 organizations in the United States, who may be able to help us locate parents
11 because they work in the communities these parents are likely to have contact with.
12 In addition, the Steering Committee sent letters in Spanish and English to
13 approximately 1,600 addresses provided by the government for the potential class
14 members that the Steering Committee has not yet reached. These letters explain
15 our role in this action and invite parents to contact the Steering Committee to call
16 these toll-free numbers. The Steering Committee continues to monitor voicemail
17 boxes reachable via these toll-free numbers.
18         Additionally, as previously reported, the Steering Committee has
19 commenced broad-based media outreach efforts to publicize the toll-free phone
20 numbers created by the Steering Committee in Spanish language media. As noted
21 in the last several Joint Status Reports, outreach efforts to these third-party media
22 outlets have not yet resulted in broad dissemination of the Steering Committee’s
23 toll-free numbers, which the Steering Committee believes to be due in large part to
24 the continuing effects of the novel coronavirus. While new inbound calls to the
25 toll-free numbers have slowed considerably, the Steering Committee is working to
26 identify opportunities to broadly disseminate the toll-free numbers through various
27 media to maximize visibility to potential Ms. L. class members, including most
28

                                              10                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9557 Page 12 of 16




 1 recently by seeking to collaborate on such media outreach initiatives with other
 2 non-profit organizations. The Steering Committee will continue to update the
 3 court on these efforts.
 4         Finally, also as previously reported, the Steering Committee is in
 5 communication with Seneca Family of Agencies (“Seneca”), a non-profit
 6 organization that has contracted with the Department of Health and Human
 7 Services to connect certain Ms. L. class members in the United States with mental
 8 health providers, pursuant to a preliminary injunction in Ms. J.P., et al. v. William
 9 P. Barr, et al. (2:18-cv-06081-JAK-SK, C.D. Cal.). The Steering Committee
10 remains hopeful that this work will enable the Steering Committee to obtain
11 contact information for currently unreachable parents in the Ms. L. class, and to
12 locate such parents, particularly those believed to be within the United States and
13 thus within the scope of Seneca’s work. The Steering Committee intends to use
14 this information to conduct further outreach to class members to ascertain their
15 preferences with respect to reunification.
16     C. Information Sharing Regarding Expanded Class Progress
17
           As discussed at the July 10 Status Conference, the government had
18
     requested additional information regarding efforts to contact the expanded Ms. L
19
     class and the relief that expanded class members may seek. On June 26, the parties
20
     met and conferred telephonically, agreed upon the content of the additional
21
     information to be shared and, on July 5, the Steering Committee delivered to the
22
     government a spreadsheet which the Steering Committee believes is consistent
23
     with the parties’ June 26 meet and confer.
24
           On July 29, the government contacted the Steering Committee with follow-
25
     up questions and, on August 6, the Steering Committee provided responses and
26
     proposed a meet and confer on the issue of further relief. The Steering Committee
27
28

                                             11                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9558 Page 13 of 16




 1 intends to continue working with the government concerning any additional
 2 questions and, as previously reported, the Steering Committee has agreed to
 3 discuss any further requests for class member relief with the government in good
 4 faith before bringing any such cases to the attention of the Court.
 5     D. Information Sharing Between the Government and Plaintiffs and Child
          Advocates
 6
 7         Plaintiffs and child advocates have summarized issues regarding information
 8 sharing between government agencies and children, families, and their advocates
 9 that they believe have been resolved with the government, as well as the few
10 remaining issues that are not resolved. They submitted that summary to the
11 government on July 13, and requested that the government respond if they
12 disagreed with Plaintiffs’ characterizations of common points of agreement, and
13 respond to the few unresolved issues Plaintiffs highlighted, so that the parties can
14 determine which issues will not be able to be resolved by agreement. Plaintiffs will
15 update the Court when they receive a response.
16         On the separate issue of how government agencies share information among
17 themselves, Plaintiffs await the government’s update on those efforts, per the
18 Court’s Order after the last status conference, ECF No. 543.
19     E. DNA Testing
20
           On July 16, the government informed Plaintiffs that they were withdrawing
21
     the concerns they had raised to the Court about DNA testing before separations
22
     based on parentage doubts. The parties are conferring about improvements to
23
     information-sharing when the government separates based on parentage; Plaintiffs
24
     do not have any matters to raise with the Court on this issue at this time.
25
26
27
28

                                               12                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9559 Page 14 of 16



        III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 1
 2         The parties continue to work together to implement the settlement agreement

 3 approved on November 15, 2018. Class counsel are providing the Government with
 4
     signed waiver forms as they are received from class members, and class counsel are
 5
 6 continuing to work on outreach efforts to class members who may qualify for relief
 7 under the settlement. The parties continue to meet and confer on issues related to
 8
   settlement implementation as they arise.
 9
10
11 DATED: August 19, 2020                 Respectfully submitted,
12
13                                        /s/ Lee Gelernt
                                          Lee Gelernt*
14
                                          Judy Rabinovitz*
15                                        Anand Balakrishnan*
                                          AMERICAN CIVIL LIBERTIES UNION
16
                                          FOUNDATION
17                                        125 Broad St., 18th Floor
                                          New York, NY 10004
18
                                          T: (212) 549-2660
19                                        F: (212) 549-2654
20                                        lgelernt@aclu.org
                                          jrabinovitz@aclu.org
21                                        abalakrishnan@aclu.org
22
                                          Bardis Vakili (SBN 247783)
23                                        ACLU FOUNDATION OF SAN DIEGO
24                                        & IMPERIAL COUNTIES
                                          P.O. Box 87131
25                                        San Diego, CA 92138-7131
26                                        T: (619) 398-4485
                                          F: (619) 232-0036
27                                        bvakili@aclusandiego.org
28

                                            13                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9560 Page 15 of 16




 1
                                     Stephen B. Kang (SBN 292280)
 2                                   Spencer E. Amdur (SBN 320069)
                                     AMERICAN CIVIL LIBERTIES UNION
 3
                                     FOUNDATION
 4                                   39 Drumm Street
 5                                   San Francisco, CA 94111
                                     T: (415) 343-1198
 6                                   F: (415) 395-0950
 7                                   skang@aclu.org
                                     samdur@aclu.org
 8
 9                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
10
11                                   ETHAN P. DAVIS
12                                   Acting Assistant Attorney General
                                     SCOTT G. STEWART
13                                   Deputy Assistant Attorney General
14                                   WILLIAM C. PEACHEY
                                     Director
15                                   WILLIAM C. SILVIS
16                                   Assistant Director
17                                   /s/ Sarah B. Fabian
18                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
19                                   NICOLE N. MURLEY
20                                   Senior Litigation Counsel
                                     Office of Immigration Litigation
21
                                     Civil Division
22                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
23
                                     Washington, DC 20044
24                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
25
                                     Sarah.B.Fabian@usdoj.gov
26
                                     ADAM L. BRAVERMAN
27
28

                                       14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547 Filed 08/19/20 PageID.9561 Page 16 of 16




                                     United States Attorney
 1
                                     SAMUEL W. BETTWY
 2                                   Assistant U.S. Attorney
 3
                                     Attorneys for Respondents-Defendants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      15                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 547-1 Filed 08/19/20 PageID.9562 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA


  MS. L., et al.,                              )
                                               )
          Plaintiffs,                          )
                                               )
  v.                                           )      CASE NO. 18cv428 DMS MDD
                                               )
  U.S. IMMIGRATION AND CUSTOMS                 )
  ENFORCEMENT, et al.,                         )
                                               )
          Defendants.                          )
                                               )

                         DECLARATION OF ROBERT J. COSTELLO

          I, Robert J. Costello, pursuant to 28 U.S.C. § 1746, and based upon my personal knowledge

  and information made known to me from official records and reasonably relied upon in the course

  of my employment, hereby declare as follows, relating to the above-captioned matter:

  1.      I am currently an Executive Director with the Office of Information Technology (OIT),

          Enterprise Service, U.S. Customs and Border Protection (CBP), U.S. Department of

          Homeland Security (DHS). I am currently serving on detail to the Border Enforcement

          and Management Systems Directorate since March of 2017, and concurrently in the

          permanent role of the Executive Director of Enterprise Networks and Technology Support.

          I have served as an Executive Director of OIT since August of 2017. Prior to this, I was

          the Deputy Executive Director of Field Support within OIT. have over twenty-five years

          of information technology leadership experience as a senior information technology

          executive in federal government and private sector, including at the U.S Immigrations and

          Customs Enforcement (ICE) and the U.S Air Force.




                                               1
Case 3:18-cv-00428-DMS-MDD Document 547-1 Filed 08/19/20 PageID.9563 Page 2 of 5




  2.    As Acting Border Enforcement and Management Systems’ Executive Director, I am

        responsible for management and oversight of the programs assigned to my directorate

        which includes the Unified Immigration Portal (UIP). I am familiar with the development

        of the UIP and meet daily with the program team as well as participate in bi-weekly briefs

        to the Assistant Commissioner of Office of Information and Technology (OIT) and agency

        leadership on the progress of the Unified Immigration Portal.

  3.    I understand that, in following the July 10, 2020 status conference in this case, the Court

        issued an order requesting that the Assistant Commissioner of OIT, or other appropriate

        designee, provide a declaration regarding “the status of the development of the UIP) and

        estimated completion date,” as well as “how the UIP will enable parents in criminal

        custody access to their childrens’ [sic] location information and how the UIP will assist in

        reunification efforts when a parent is transferred from criminal custody to immigration

        custody.” I have prepared this declaration in accordance with the Court order because the

        AC determined that I was the appropriate designee to provide the requested information.

  4.    As outlined in previous filings in this case, CBP OIT, working with its partners in ICE;

        U.S. Citizenship and Immigration Services; the U.S. Department of Justice (DOJ),

        Executive Office for Immigration Review; and the U.S. Department of Health and Human

        Services (HHS), is developing the UIP. Congress has allocated funding for the UIP.

        Specifically, CBP was allocated $32 million in the Pub. L. No 116-26, Emergency

        Supplemental Appropriations for Humanitarian Assistance and Security at the Southern

        Border Act, 2019, for the development of the UIP.

  5.    The UIP is intended to be a technological platform where authorized users within the U.S.

        government can access relevant immigration-related data from multiple agencies through



                                              2
Case 3:18-cv-00428-DMS-MDD Document 547-1 Filed 08/19/20 PageID.9564 Page 3 of 5




        a single interface, to enable a more complete understanding of an individual’s journey

        throughout the immigration system. In other words, the UIP will serve as a centralized

        location for agencies to share certain information about individuals in the immigration

        process. The relevant information shared across the UIP may include, for instance,

        biographical information, details of an individual’s encounter by CBP or ICE (e.g., data

        from a Form I-213), and the current location of an individual (e.g., whether that individual

        is in CBP, ICE or HHS custody). In compliance with its respective legal, privacy, and

        operational requirements, each agency will maintain its ownership of its own data and will

        be able to control what types of information it shares through the UIP. Therefore, certain

        information is restricted from being shared outside of the respective agencies, and not all

        users of the UIP will have the same access to information. For example, HHS is not a law

        enforcement entity and therefore does not have access to law enforcement sensitive

        information through the UIP. However, authorized users will have real-time access to all

        relevant information to which they have access.

  6.    Currently, the UIP development team is continuing its ongoing efforts to work with its

        federal partners to establish the UIP as expeditiously as possible. The team has already

        completed several important steps, such as developing and setting user access controls and

        establishing connection capabilities to enable users to log into the UIP system. CBP and

        HHS also continue to work to develop the UAC Coordination Dashboard, which provides

        HHS users with a way to view information about unaccompanied alien children (UACs) in

        CBP custody, in order to help facilitate the transfer of those UACs from CBP to HHS.

        Additionally, ICE also has access to data in the UIP concerning individuals in CBP’s




                                              3
Case 3:18-cv-00428-DMS-MDD Document 547-1 Filed 08/19/20 PageID.9565 Page 4 of 5




        custody, so that CBP and ICE can better coordinate regarding the transfer of an individual

        from CBP to ICE.

  7.    The UIP development team is utilizing a flexible buildout to adapt to shifting business and

        operational needs, providing a fluid timeline, and thus the UIP is being implemented in

        phases.

  8.    As previously discussed, the UIP will enable select information sharing between authorized

        users within the U.S. government. The UIP is intended to be, and is designed to be, an

        internal U.S. government system that government users can utilize to obtain real-time

        access to relevant information about an individual’s journey through the immigration

        system. For instance, the UIP will permit HHS to view certain information, maintained in

        CBP databases, about the apprehension of a particular adult and child, including, in some

        cases, information about why that adult and child were separated. The UIP will also permit

        HHS to view information maintained in CBP’s electronic systems of records regarding the

        date on which a separation occurred. The UIP will also permit both ICE and HHS to access

        relevant information about both an adult and child that may be helpful in determining

        whether reunification is appropriate.

  9.    The UIP is an internal government system, and is not designed for or intended for use by

        individuals outside of the U.S. government.       Thus, individuals outside of the U.S.

        government will not be permitted to access the data in the UIP. This requirement is critical

        to ensure that the system complies with all relevant legal, privacy, and operational

        requirements of the individual agencies that own the data in the system. In other words,

        aliens in DHS custody, or in criminal custody (including with U.S. Marshals Service

        (USMS) or the Federal Bureau of Prisons (BOP)) – including separated parents – will not



                                                4
Case 3:18-cv-00428-DMS-MDD Document 547-1 Filed 08/19/20 PageID.9566 Page 5 of 5




         be able to access the UIP or the data within the system (nor are they provided access to any

         DHS databases). Similarly, attorneys or advocates representing separated parents or

         children (or any alien) are not able to access the UIP (nor are they generally provided access

         to other DHS databases).

  10.    The current iteration of the UIP is not designed to facilitate the sharing of information about

         aliens in criminal custody. Specifically, the UIP does not currently contain information

         from the USMS or BOP. However, if a parent and child were separated based on a parent’s

         referral for prosecution, that information would be included in the UIP.

  11.    As described above, the information contained with the UIP may be helpful in facilitating

         reunification efforts, if appropriate, once an alien is released from criminal custody to DHS

         custody. The UIP will enable DHS and HHS to timely share information about a parent in

         DHS custody, including a parent who was transferred from criminal custody to DHS

         custody, which will help facilitate reunification efforts, when appropriate.

  12.    I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

         knowledge, information, and belief.




  Executed this 19th day of August, 2020.




                                                        ____________________________________
                                                        Robert J. Costello
                                                        Executive Director
                                                        Office of Information Technology
                                                        Enterprise Services
                                                        U.S. Customs and Border Protection




                                                5
